Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20916-BLOOM/Otazo-Reyes

 MARIUS LISTHROP, a/k/a SCARLXRD,

        Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A,”

        Defendants.
                                                 /

                           ORDER GRANTING PLAINTIFF’S
                        MOTION FOR PRELIMINARY INJUNCTION

        THIS CAUSE is before the Court on upon Plaintiff’s Motion for Entry of Preliminary

 Injunction, ECF No. [5] (“Motion”). Plaintiff, MARIUS LISTHROP a/k/a SCARLXRD

 (“Plaintiff” or “Listhrop”) seeks entry of a preliminary injunction against the Defendants,

 Individuals, Partnerships, and Unincorporated Associations Identified on Revised Schedule “A”

 (collectively “Defendants”), and an order restraining the financial accounts used by Defendants

 pursuant to 15 U.S.C. § 1116, Federal Rule of Civil Procedure 65, and The All Writs Act, 28

 U.S.C. § 1651(a).

        The Court convened a hearing on April 19, 2021, and only counsel for Plaintiff was present

 and available to present evidence supporting the Motion. Because the Plaintiff has satisfied the

 requirement for the issuance of a preliminary injunction, the Plaintiff’s Motion for Preliminary

 Injunction, ECF No. [5], is granted as to all Defendants.
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 2 of 8

                                                       Case No. 21-cv-20916-BLOOM/Otazo-Reyes


 I.     FACTUAL BACKGROUND1

        Plaintiff is the owner of the federally registered trademark identified in Schedule B (the

 “Scarlxrd Mark”) attached to the Declaration of Dan Jenkins (“Jenkins Decl.”). See also Pl.’s

 Compl. at Ex. No. 1 (ECF No. 1-1). The Scarlxrd Mark is used in connection with the design,

 marketing, and distribution of high-quality goods in at least the categories identified in the Scarlxrd

 Mark. Jenkins Decl. at ¶ 6. The Scarlxrd Mark is a symbol of Plaintiff’s quality, reputation, and

 goodwill and the Scarlxrd Mark has never been abandoned. Id. at ¶¶ 13 & 14. Moreover, Plaintiff

 has expended substantial time, money, and other resources developing, advertising, and otherwise

 promoting his trademark. Id. at ¶¶ 8 & 19.

        The Defendants, through the various Internet based e-commerce stores operating under the

 seller identities identified on Revised Schedule “A” to the Complaint (the “Seller IDs”), have

 advertised, promoted, offered for sale, or sold goods bearing and/or using what the Plaintiff has

 determined to be counterfeits, infringements, reproductions, or colorable imitations of the Scarlxrd

 Mark. See Jenkins Decl. at ¶ 15; Declaration of Richard Guerra in Support of Plaintiff’s Ex Parte

 Motion for Entry of Temporary Restraining Order, Preliminary Injunction, and Order Restraining

 Transfer of Assets (“Guerra Decl.”) at ¶ 4.

        Although each of the Defendants may not copy and infringe each category of goods

 protected under the Scarlxrd Mark, the Plaintiff has submitted sufficient evidence showing that

 each of the Defendants has infringed the Scarlxrd Mark. See Guerra Decl. at ¶ 4, Schedule C. The

 Defendants are not now, nor have they ever been, authorized or licensed to use, reproduce, or make




        1
          The factual background is taken from the Plaintiff’s Complaint, Motion, and supporting
 Declarations submitted by the Plaintiff.
                                                   2
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 3 of 8

                                                       Case No. 21-cv-20916-BLOOM/Otazo-Reyes


 counterfeits, reproductions, or colorable imitations of the Scarlxrd Mark. See Jenkins Decl. at ¶

 15.

        The Plaintiff investigated the promotion and sale of counterfeit and infringing versions of

 the Plaintiff’s branded and protected products by the Defendants. See Jenkins Decl. at ¶¶ 16-18;

 Guerra Decl. at ¶ 5. Plaintiff accessed each of the e-commerce stores operating under the

 Defendants’ Seller IDs, initiated the ordering process for the purchase of a product from each of

 the Seller IDs, bearing counterfeits of the Scarlxrd Mark at issue in this action, and requested each

 product to be shipped to an address in the Southern District of Florida. See Jenkins Decl. at ¶ 17.

 The Plaintiff conducted a review and visually inspected the Scarlxrd branded items for which

 orders were initiated by Plaintiff’s third party investigator via the Seller IDs and determined the

 products were nongenuine, unauthorized versions of the Plaintiff’s products. See id at ¶ 18.

 II.    LEGAL STANDARD

        To obtain a temporary restraining order, a party must demonstrate “(1) a substantial

 likelihood of success on the merits; (2) that irreparable injury will be suffered if the relief is not

 granted; (3) that the threatened injury outweighs the harm the relief would inflict on the

 nonmovant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex. Rel

 Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v.

 Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary

 injunction in a Lanham Act case).

 III.   CONCLUSIONS OF LAW

        The declarations the Plaintiff submitted in support of its Motion for Preliminary Injunction

 support the following conclusions of law:




                                                   3
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 4 of 8

                                                       Case No. 21-cv-20916-BLOOM/Otazo-Reyes


         A.      The Plaintiff has a strong probability of proving at trial that consumers are likely to

 be confused by the Defendants’ advertisement, promotion, sale, offer for sale, or distribution of

 goods bearing and/or using counterfeits, reproductions, or colorable imitations of the Scarlxrd

 Mark.

         B.      Because of the infringement of the Scarlxrd Mark, the Plaintiff is likely to suffer

 immediate and irreparable injury if a temporary restraining order is not granted. The following

 specific facts, as set forth in the Plaintiff’s Complaint, Motion, and accompanying declarations,

 demonstrate that immediate and irreparable loss, damage, and injury will result to the Plaintiff and

 to consumers in view of the following considerations:

                 1.      The Defendants own or control Internet based e-commerce stores and

 websites which advertise, promote, offer for sale, and sell products bearing counterfeit and

 infringing trademarks in violation of the Plaintiff’s rights; and

                 2.      There is good cause to believe that more infringing products bearing the

 Plaintiff’s trademarks will appear in the marketplace; that consumers are likely to be misled,

 confused, and disappointed by the quality of these products; and that the Plaintiff may suffer loss

 of sales for its genuine products and an unnatural erosion of the legitimate marketplace in which

 it operates.

         C.      The balance of potential harm to the Defendants in restraining their trade in

 infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

 harm to the Plaintiff, its reputation, and its goodwill as manufacturers and distributors of quality

 products if such relief is not issued.

         D.      The public interest favors issuance of a preliminary injunction to protect the

 Plaintiff’s trademark interests, to encourage respect for the law, to facilitate the invention and



                                                   4
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 5 of 8

                                                        Case No. 21-cv-20916-BLOOM/Otazo-Reyes


 development of innovative products, and to protect the public from being defrauded by the illegal

 sale of counterfeit goods.

         E.        Under 15 U.S.C. § 1117(a), the Plaintiff may be entitled to recover, as an equitable

 remedy, the illegal profits gained through the Defendants’ distribution and sales of goods bearing

 infringements of the Scarlxrd Mark. See Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d

 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush Co., 299 F.2d 772, 777

 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is not synonymous with an award of

 monetary damages: ‘[a]n accounting for profits . . . is an equitable remedy subject to the principles

 of equity.’”)).

         F.        Requesting equitable relief “invokes the district court’s inherent equitable powers

 to order preliminary relief, including an asset freeze, in order to assure the availability of

 permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Federal Trade Commission v. United

 States Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

         G.        In light of the inherently deceptive nature of the infringing business, and the

 likelihood that the Defendants have violated federal trademark laws, the Plaintiff has good reason

 to believe the Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this

 Court unless those assets are restrained.

         Upon review of the Plaintiff’s Complaint, Motion, and supporting evidentiary submissions,

 it is ORDERED AND ADJUDGED that the Plaintiff’s Motion for Preliminary Injunction, ECF

 No. [5], is GRANTED, under the terms set forth below:

         (1)       Each of the Defendants, its officers, directors, employees, agents, subsidiaries,

 distributors, and all persons in active concert or participation with any of the Defendants having

 notice of this Order are restrained and enjoined until further order from this Court as follows:



                                                    5
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 6 of 8

                                                        Case No. 21-cv-20916-BLOOM/Otazo-Reyes


                 a.      From manufacturing, importing, advertising, promoting, offering to sell,

 selling, distributing, or transferring any products bearing the Scarlxrd Mark, or any confusingly

 similar trademarks, other than those actually manufactured or distributed by the Plaintiff; and

                 b.      From secreting, concealing, destroying, selling off, transferring, or

 otherwise disposing of: (i) any products, not manufactured or distributed by the Plaintiff, bearing

 and/or using the Scarlxrd Mark, or any confusingly similar trademarks; (ii) any evidence relating

 to the manufacture, importation, sale, offer for sale, distribution, or transfer of any products bearing

 and/or using the Scarlxrd Mark, or any confusingly similar trademarks; or (iii) any assets or other

 financial accounts subject to this Order, including inventory assets, in the actual or constructive

 possession of, or owned, controlled, or held by, or subject to access by, any of the Defendants,

 including, but not limited to, any assets held by or on behalf of any of the Defendants.

        (2)      Each of the Defendants, its officers, directors, employees, agents, subsidiaries,

 distributors, and all persons in active concert or participation with any of the Defendants having

 notice of this Order shall immediately discontinue the use of the Scarlxrd Mark, confusingly

 similar trademarks, on or in connection with all Internet based e-commerce stores and websites

 owned and operated, or controlled by them, including the Internet based e-commerce stores

 operating under the Seller IDs.

        (3)      Each of the Defendants shall not transfer ownership of the Seller IDs during the

 pendency of this action, or until further Order of the Court.

        (4)      Upon receipt of notice of this Order, the Defendants and any third party financial

 institutions, payment processors, banks, escrow services, money transmitters, or marketplace

 platforms who is providing services for any of the Defendants, including but not limited to,

 AliExpress, Alipay, Dhgate, Dhpay, Joom, Wish, Wishpay, Amazon, Amazon Pay, Ebay, Etsy,



                                                    6
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 7 of 8

                                                        Case No. 21-cv-20916-BLOOM/Otazo-Reyes


 and/or Taobao, and their related companies and affiliates (collectively, the “Third Party

 Providers”), shall after receipt of notice of this Order, restrain the transfer of all funds, including

 funds relating to ongoing account activity, held or received for the Defendants’ benefit or to be

 transferred into the Defendants’ respective financial accounts, restrain any other financial accounts

 tied thereto, and immediately divert those restrained funds to a holding account for the trust of the

 Court. Such restraining of the funds and the disclosure of the related financial institution account

 information (as provided below) shall be made without notice to the account owners or the

 financial institutions until after those accounts are restrained. No funds restrained by this Order

 shall be transferred or surrendered by any Third Party Provider for any purpose (other than

 pursuant to a chargeback made pursuant to their security interest in the funds) without the express

 authorization of this Court.

        (5)     Any Defendant or Third Party Provider subject to this Order may petition the Court

 to modify the asset restraint set out in this Order.

        (6)     This Order shall apply to the Seller IDs, associated ecommerce stores and websites,

 and any other seller identification names, e-commerce stores, domain names, websites, or financial

 accounts which are being used by Defendants for the purpose of counterfeiting and infringing the

 Scarlxrd Mark at issue in this action and/or unfairly competing with Plaintiff.

        (7)     This Order shall remain in effect during the pendency of this action, or until such

 further dates as set by the Court or stipulated to by the parties.

        (8)     Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

 the Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

 Zero Cents ($10,000.00), as payment of damages to which the Defendants may be entitled for a




                                                    7
Case 1:21-cv-20916-BB Document 43 Entered on FLSD Docket 04/19/2021 Page 8 of 8

                                                     Case No. 21-cv-20916-BLOOM/Otazo-Reyes


 wrongful injunction or restraint, during the pendency of this action, or until further Order of the

 Court.

          DONE AND ORDERED in Chambers at Miami, Florida on April 19, 2021.




                                                      __________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 8
